Title: To George Washington from Certain General Officers, 31 December 1777
From: Certain General Officers
To: Washington, George



Sir
Camp Valley Forge 31st Decr 1777

As General Officers of the American Army we beg liberty to represent that, at a period when the affairs of our country called for the utmost

exertion of every friend, we cheerfully embarked in the contest with Great Britain, and accepted such commissions in the army as Congress thought proper to confer upon us—Previous to our appointments we had considered ourselves, as Citizens of America, bound to espouse the common cause, and to make every sacrifice our country could require, to defend its Liberties—But after we were called to the field, not only the obligations of Citizens, but our duty as soldiers, bound us to risque our Lives and Fortunes to support the violated rights of America—This we have cheerfully and repeatedly done, during the present controversy; and expected in return, that while our conduct in the army gave no room for censure, we should be supported in our respective ranks, and receive those promotions which, in a regular Line, have ever taken place in well regulated armies—But we are exceeding sorry to say that in this army no regular Line of promotion has been observed. Promotions without any apparent reason have taken place, which reflect disgrace & dishonor upon us—And the same irregularities have taken place among officers of inferior rank, conferring undeserved honor upon some, and reflecting unmerited disgrace upon others—We were unwilling to be the first who complained of those irregular promotions, being fully sensible that officers of inferior rank were but too ready to leave the service, rather than continue to suffer such injuries and indignities daily heaped upon them—But we now find that the grievance has been intolerable, both to them and us—Unprecedented & surprizing promotions are frequently taking place in favour of persons who have never distinguished themselves as soldiers, and who have nothing more to boast of in the present contest, than that they have modestly trumpeted their own praise to Congress, have ventured to cross the Atlantic to seek that bread, in America, which they failed to obtain in their own country, or have been the lucky messengers of good news—We can assert with truth, that the officers of this army have ever expressed their satisfaction at the promotion of persons whose merits were conspicuous—As citizens we rejoiced at it, and as soldiers we considered ourselves bound in honor to acquiesce—We ever wish to see Congress vested with the power of rewarding merit—But as this, as well as all other powers, is liable to be misapplied, we must consider it our duty as freemen to take the liberty of complaining when such misapplication takes place—It is impossible that a person serving with us in the Army could have distinguished himself as a soldier, & this be unknown to us & the Commander in Chief, and continue a secret to all the world, except to the members of Congress—A person therefore receiving a rapid promotion over the heads of worthy officers, when his merit has never appeared to the officers who have served with him, must give disgust & dissatisfaction—This we are

exceeding sorry to say is the case in the army at present—Officers who have served with reputation from the commencement of the war are daily leaving their places to be supplied by persons whose inexperience promises but little, and whose want of firmness may be discovered at a time fatal to the Liberties of this country—Our duty as soldiers and citizens oblige us to inform Congress that we see signs of the dissolution of this Army, that fill us with horror—We therefore, as men who have embarked all in the cause of America, request Congress to appoint some persons to inquire into the grievances complained of; who may have power to regulate the rank of the Army, call in commissions which have been prematurely granted, to fix the rank of the officer upon a proper footing, and to settle a regular line of promotion, not to be departed from, but in cases of extraordinary merit, or upon great political principles—Under this exception we are happy to mention the Marquis LaFayette, whose sacrifices to our cause, and personal merit, highly deserve the honors bestowed upon him. We are, Sir, with great Respect, Your very Obedt, & Most Humble Servants

Jno. Sullivan M. Genl
Enoch Poor Brigr Genl

